DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1, 3-10, 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
A prosthetic heart valve comprising: a valve member comprising an annular skirt and a plurality of leaflets, each of the plurality of leaflets having an inflow end section and an outflow end section, the annular skirt disposed at the inflow end section of each of the plurality of leaflets; and a support frame configured to support the valve member and to be radially expandable and compressible, wherein the support frame comprises a plurality of strut members interconnected to each other to form a mesh structure, the mesh structure comprising an inflow end portion defining an inflow terminal end and an outflow end portion defining an outflow terminal end; wherein at least a portion of the support frame has a curved shape that tapers inwardly from the inflow terminal end to a reduced diameter section and increases in diameter from the reduced diameter section to an intermediate section; wherein the support frame further comprises a plurality of angularly spaced retaining arms that extend from the outflow terminal end and are configured to releasably engage with a complementarily configured valve-retaining mechanism of a delivery apparatus; wherein the inflow end section of each of the plurality of leaflets is coupled to the support frame with sutures that secure the annular skirt to at least some of the plurality of struts at the inflow end portion of the support frame; and wherein the inflow end portion comprises a flared annular collar disposed between the reduced diameter section and the inflow terminal end is novel over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quadri  et al. 11,376,119, 10,441,412, 8,414,644.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 23, 2022